Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Mr. Cheol Kim, on 2/11/2021.
The application has been amended as follows: 

    Claim 4 was amended to read as follows:
A method of preparing a chiral sulfoxide by an asymmetrical oxidation of a thioether, comprising a step of using an immobilized extract of the Burkholderia glathei as a catalyst for catalyzing the asymmetrical oxidation of the thioether to  the chiral sulfoxide, wherein the Burkholderia glathei has an accession number of CGMCC NO.14464, the extract is a cell free extract, or a lyophilized product of the cell free extract; and the cell free extract is obtained by crushing and separating the Burkholderia glathei.
Claim 5 was canceled.
Claim 15 was amended to read as follows:
The method of claim 5, further comprising: adding the extract of the Burkholderia glathei into a reaction system together with the thioether.
Claim 16 was amended to read as follows:
The method of claim 7, further comprising: adding the extract of the Burkholderia glathei into a reaction system together with the thioether.
Claims 17 and 18 were canceled.

Conclusion
Claims 2-5 and 7-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657